EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew MeTrailer on April 21, 2021.
The application has been amended as follows: 
Claims 16, 20, 21, 22 are cancelled.
Claim 23 is amended to depend from claim 11: --The method of claim 11,--
Claim 11 is amended as follows:
11. A method for operating a natural gas liquid plant in ethane recovery, 6the method comprising: 
7separating a chilled feed gas into a vapor stream and a liquid stream; 
8separating the vapor stream into a vapor portion and a liquid portion, 
9splitting the vapor portion into a first portion and a second portion;
10expanding, by an expander, the first portion to produce a 11refrigeration stream;
12cooling, in a first heat exchanger, and letting down a pressure of, in a valve, the second 13portion to produce a reflux stream; 
14feeding the refrigeration stream and the reflux stream to an absorber; 
15producing, by the absorber, an absorber overhead stream and an absorber bottom stream; 

18cooling the absorber bottom stream in the second heat exchanger to produce a cooled 19ethane rich bottom stream; 
20feeding the cooled ethane rich bottom stream from the absorber to a stripper;  
1fractionating, by the stripper, the cooled ethane rich bottom stream into a 2natural gas liquid stream and a stripper overhead stream;
20combining the liquid stream and the liquid portion to form a second liquid stream; and 21feeding the second liquid stream to the stripper; and 

2heating the second liquid stream in the first heat exchanger before feeding the second liquid 3stream to the stripper.  

Thereby, claims 11, 13-15, 23-33 are allowed.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 21, 2021